Citation Nr: 0000459	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-32 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel



INTRODUCTION

The veteran had active service from November 1964 to November 
1967, including service in Vietnam from January 1966 to 
January 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (VAMROC) in Wichita, Kansas.  In September 
1998, the Board remanded this case to afford the veteran the 
opportunity to attend a personal hearing before a Member of 
the Board.  The veteran elected instead to attend a personal 
hearing before a Hearing Officer at the VAMROC.  The 
veteran's hearing was held in January 1999, and both the 
veteran and his spouse appeared and offered testimony.  

The testimony presented by the veteran at his hearing 
provided additional details which may help to verify the in-
service stressors he asserts led to his development of post-
traumatic stress disorder.  Thus, as noted in the remand 
portion of this decision and remand, the Board has found that 
the development of additional evidence would be helpful prior 
to rendering a decision on this appeal.   
 

FINDINGS OF FACT

1.  The veteran has been diagnosed as suffering from post-
traumatic stress disorder, due to stressors he experienced 
during his active service in Vietnam during the Vietnam Era.

2.  The veteran has submitted a plausible claim for service 
connection for post-traumatic stress disorder.  


CONCLUSION OF LAW

The veteran has submitted a plausible claim for service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for post-traumatic stress disorder.  In support of his claim, 
he has submitted statements and hearing testimony, inter 
alia, concerning the stressors he experienced during his 
active service which he believes led to his development of 
post-traumatic stress disorder.  

Among the stressors he has described, the veteran asserts 
that while attached to the 1st Battalion, 14th Infantry, 3rd 
Brigade, 25th Infantry Division based in Pleiku, South  
Vietnam, he 1) witnessed an enemy mortar attack in March 1966 
at Pleiku and later learned that his very good friend James 
Brown (who the veteran recalled as having the middle name of 
Robert) had been killed during that attack.  2) He witnessed 
his former platoon sergeant (whose name he recalls as Ronald 
L. Bean) arrive at the hospital, where the veteran himself 
was being treated in November 1966, with severe combat 
injuries, including bloody wounds to his face and head.  The 
veteran recalls that Ronald Bean asked him to write to his 
family for him if he didn't make it through surgery.  3) 
Shortly before the day he saw Ronald Bean at the hospital, 
he, along with service associates Jimmie W. DeVault 
(reportedly from Los Angeles, California), Leroy W. Benton 
(reportedly from California), and "Rosie" Rosenswiger 
(reportedly from Bronx, New York), witnessed the accidental 
crash of an overloaded helicopter near the hospital where the 
veteran was being treated, and helped rescue some of the 
crewmen.  The veteran recalls that a door gunner and co-pilot 
were killed, and the pilot and another door gunner badly 
hurt, in that crash.  4) He saw a medic he knew (whose name 
the veteran recalled as being "Roger Schupe") who was 
killed in action, and 5) while being transported to Holloway 
Airfield for a flight back to the continental United States 
in early January 1967, he witnessed an enemy attack on that 
airfield and had to take cover in a bunker.  Many aircraft 
were damaged in the attack and the veteran's flight back to 
the United States was delayed.

In August 1995, the veteran filed his claim for entitlement 
to service connection for post-traumatic stress disorder.

The report of the veteran's May 1996 VA psychiatric 
examination listed a diagnosis of post-traumatic stress 
disorder.

In June 1996, the VAMROC denied the veteran's claim for 
service connection for post-traumatic stress disorder on the 
grounds that it had been unable to verify the veteran's 
claimed stressors.

Upon consideration of all the evidence presented, the Board 
finds that the veteran's claim is well-grounded; that is, 
accepting the statements of record as plausible, there is 
evidence of a current disability, and a nexus between the 
current disability and the veteran's active service.  See 
generally Caluza v. Brown, 7 Vet.App. 498 (1995).  The VA 
accordingly has a duty to assist the veteran in the 
development of his claim.


ORDER

The veteran's claim for service connection for post-
traumatic stress disorder is well-grounded.


REMAND

As described above, the veteran asserts that he developed 
post-traumatic stress disorder as a result of stressors he 
experienced during his active military service, some of which 
are listed above. 

The Board notes that documents contained in the claims file 
show that a serviceman by the name of James Warren Brown, PFC 
E-3, 25th Infantry Division, was killed in action on March 
13, 1966 in South Vietnam.  The Board believes it would be 
helpful to determine if this soldier served with the 1st 
Battalion, 14th Infantry, and if he was killed during a 
mortar attack in or near that Battalion's base camp in 
Pleiku, South Vietnam.

The Board further notes that a report from the U. S. Army and 
Joint Services Environmental Support Group (ESG), now called 
the U. S. Armed Services Center for Research of Unit Records 
(USASCRUR) contained in the claims file shows that a Ronald 
D. Bean from the 25th Infantry Division was wounded in action 
on November 19, 1966.  The veteran's service medical record 
show that from November 17 to November 20, 1966 he was 
receiving treatment at the 18th Surgical Hospital (also known 
as the 18th Mobile Army Surgical Hospital), and that the book 
Vietnam Order of Battle, by Shelby Stanton, indicates that 
during that time period the 18th Surgical Hospital was 
stationed in Pleiku, South Vietnam.  Therefore, the Board 
believes it would be helpful to determine if the Ronald D. 
Bean mentioned in the ESG report was assigned to the 1st 
Battalion, 14th Infantry, and, if possible, to determine 
where he received his combat injuries on November 19, 1966 as 
well as where he was treated for those injuries in November 
1966.

Additionally, the Board notes that information from the 
Vietnam Veteran's casualty lists shows that a medical 
specialist from the 25th Infantry Division, named Herbert 
Carson Shupe, was killed in action in South Vietnam.  His 
date of casualty was November 19, 1966.  Therefore, the Board 
believes it would be helpful to determine if this soldier was 
assigned to the 1st Battalion, 14th Infantry, and, if 
possible, to determine where he received his combat injuries 
on November 19, 1966 and where he was triaged and treated for 
those injuries.

Further, the Board notes that records from the Vietnam 
Helicopter Pilots Association and the Vietnam Helicopter Crew 
Members Association document that there were several 
helicopter crashes in South Vietnam between November 1-18, 
1966 which were not due to attack by hostile forces.  The 
Board believes that it would be helpful for the USASCRUR to 
review the available records pertaining to the deaths of the 
servicemen who perished in those crashes in order to 
determine if any of those crashes took place in the manner 
described by the veteran in this case.

Finally, the Board notes that the veteran's service personnel 
file shows that he departed for the continental United States 
on January 9, 1967, and notes that the Operational Reports - 
Lessons Learned for the I Field Force - Vietnam (IFFV) for 
the period ending January 31, 1967 documents a mortar and 
small arms fire attack from 10 enemy positions on the 
Holloway Airfield in Pleiku on January 7, 1967.  The attack 
lasted approximately 20 minutes, and resulted in 6 U. S. 
soldiers killed in action, 61 wounded in action, and damage 
to 23 aircraft.  The Board believes it would be helpful if 
the USASCRUR could ascertain if it was in fact Holloway 
Airfield, in Pleiku, from which the veteran departed on or 
about January 9, 1997.
 
Therefore, to ensure that the Department of Veterans Affairs 
(VA) has met its duty to assist the veteran in developing the 
facts pertinent to his claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the 
VAMROC for the following development:

1.  The VAMROC should take the 
appropriate steps to obtain a copy of the 
veteran's complete service personnel 
file, including, but not limited to, any 
"comments" pages, for inclusion in the 
claims file for review. 

2.  Contemporaneously with the 
development requested in paragraph 1 
above, the VAMROC should contact the 
USASCRUR, enclosing copies of the 
veteran's DD Form 214, and DD Form 20, 
and request that the USASCRUR check the 
pertinent Aircraft Incident Reports, 
Morning Reports, Casualty Records, and 
other appropriate records, and attempt to 
verify the following:

A) whether James Warren Brown, Serial 
Number 11419469, KIA, Casualty Date:    
Sunday, March 13, 1966, Pay Grade E-3, 
MOS: 11B20, Rank: PFC, Army, Major 
Organization: 25th Infantry Division, was 
assigned to the 1st Battalion, 14th 
Infantry in 1966, and whether his fatal 
injuries occurred during an enemy mortar 
attack on his base camp in Pleiku, and
   
B) whether Sgt. Ronald L. Bean, E-6, 
Major organization: 25th Infantry 
Division, who was wounded in action on 
November 19, 1966, was ever assigned to 
the 1st Battalion, 14th Infantry in 1966 
in South Vietnam, and whether he was 
triaged or treated at the 18th Surgical 
Hospital on or about November 19-20, 
1966, and
   
C) whether medical specialist Herbert 
Carson Shupe, Serial Number: 52583424, 
Grade: E-4, KIA, Casualty Date: November 
19, 1966, MOS: 91B20, Army, Major 
organization: 25th    Infantry Division, 
was assigned to the 1st Battalion, 14th 
Infantry in 1966 in South Vietnam, and 
whether he was triaged or treated at the 
18th Surgical Hospital on or about 
November 19-20, 1966, and

D) whether any of the following 
servicemen died as a result of an 
accidental crash of a helicopter at or 
near either the 18th Surgical Hospital, 
or the base camp of the 1st Battalion, 
14th Infantry in Pleiku, South Vietnam:
   
Aboard UH-1D Helicopter, Tail # 64-13883 
Casualty Date: Sunday, November 6, 1966 
Edward Peter Stefanik, SP4, Serial Number 
51573594, E4, Major organization: 1st 
Infantry Division, Army (passenger), and 
Anthony Joseph Gadda, Jr., PFC, Serial 
Number 12751637, E3, MOS: 67N20, Army 
(passenger)
   
Aboard UH-1D Helicopter, Tail # 65-09903 
Casualty Date: Friday, November 11, 1966 
William Francis Callinan, MAJ, Serial 
Number 081393, O4, 170 AHC, Army (pilot), 
and Milton Francis Smith, CPT, Serial 
Number 05406191, O3, 170 AHC, Army 
(pilot)

Aboard CH-47A Helicopter, Tail # 63-07910 
Casualty Date: Friday, November 18, 1966, 
Michael Gene Isely, PFC, Serial Number 
19872072, E3, 228th Aviation Battalion, 
1st Cavalry Division, Army (crew chief), 
and Carl Brown, SP4, Serial Number: 
53401946, E4, 228th Aviation Battalion, 
1st Cavalry  Division, Army (gunner), and 
James Willis Leach, CWO, Serial Number 
W2214602, W2, 228th Aviation Battalion, 
1st Cavalry Division, Army (pilot), and 
Raymond Eugene Smoot, SP5, Serial Number 
18715724, E5, 228th Aviation Battalion, 
1st Cavalry Division, Army (crew member), 
and Billy Joe Waymire, CWO, Serial Number 
W3151071, W2, 228th Aviation Battalion, 
1st Cavalry Division, Army (aircraft 
commander), and

E) whether it is likely that it was 
Holloway Airfield in Pleiku, South 
Vietnam, from which the veteran departed 
for the continental United States on or 
about January 9, 1967.

3.  Upon completion of the development 
requested in paragraphs 1 and 2 above, 
to the extent possible, if the response 
from USASCRUR indicates that additional 
information is needed to verify the 
veteran's claimed stressors, pursuant to 
the Court of Veterans Appeals' 
statements in the case of Cohen v. 
Brown, 10 Vet.App. 128, 148 (1997), a 
copy of that response should be provided 
to the veteran and his representative so 
that he can, if possible, provide such 
additional information as may be needed 
to verify his stressors.

4.  After completion of the development 
requested in paragraphs 1 through 4 
above, to the extent possible, the VAMROC 
should examine the record to determine if 
it establishes the existence of a 
stressor or stressors; if so, then the 
veteran should be scheduled for a VA 
psychiatric examination, by a VA 
psychiatrist experienced in evaluating 
PTSD to determine the diagnoses of all 
psychiatric disorders that are present.  
The originating agency must furnish the 
examiner a complete and accurate account 
of the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether in-
service stressors were severe enough to 
have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
post-traumatic stress disorder have been 
satisfied by the in-service stressors. 
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  If the 
veteran is found to have post-traumatic 
stress disorder, the examiner is 
requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors supporting the diagnosis. A 
complete rationale should be given for 
all opinions and conclusions expressed.

5.  Upon completion of the development 
requested above to the extent possible, 
the VAMROC should again review the record 
and readjudicate the issue on appeal.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.




Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified. 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


